DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended the claims to include limitations not previously considered.  No new matter is presented.  After further search and consideration allowable subject matter is identified as below set forth.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/17/2022 has been considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
James Chan via telephone and e-mail on 3/7/2022 and 3/8/2022.
The application has been amended as follows: 
Claim 32 is amended to read as follows:
32. (Amended) (
ADD:  --- A water soluble metalworking concentrate comprising: --

ADD:  
--a plurality of amines including:
2.5 wt. % Poly(oxy(methyl‐1,2‐ethanediyl)), alpha‐hydro‐omega‐(2‐aminomethylethoxy)‐, ether with 2‐ethyl‐2‐(hydroxymethyl)‐1,3‐propanediol (3:1);
2.0 wt. % 3‐Aminooctan‐4‐ol; 
10.0 wt. % 2‐(N‐2‐Hydroxyethyl‐Nmethylamino) ethanol; and 
3.0 wt. % N‐cyclohexylcyclohexanamine;
at least one ferrous corrosion inhibitor;
at least one lubricating agent;  
at least one phosphate ester;
at least one ether carboxylate;
a ricinoleic acid condensate; and
a balance of water.--

Such that amended claim 32 should read as follows:
32. (Amended) A water soluble metalworking concentrate comprising:  
A plurality of amines including:
2.5 wt. % Poly(oxy(methyl‐1,2‐ethanediyl)), alpha‐hydro‐omega‐(2‐aminomethylethoxy)‐, ether with 2‐ethyl‐2‐(hydroxymethyl)‐1,3‐propanediol (3:1);
2.0 wt. % 3‐Aminooctan‐4‐ol; 
10.0 wt. % 2‐(N‐2‐Hydroxyethyl‐Nmethylamino) ethanol; and 
3.0 wt. % N‐cyclohexylcyclohexanamine;
at least one ferrous corrosion inhibitor;
at least one lubricating agent;  
at least one phosphate ester;
at least one ether carboxylate;
a ricinoleic acid condensate; and
a balance of water.
Cancel claims 21-31

Allowable Subject Matter
Claims 32-37 as above amended are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art includes Zhao (US 2014/0128299) discloses an aqueous metal working composition comprising in a concentrate or after dilution of a concentrate with water in a diluent.  Zhao generally teaches various ferrous corrosion inhibitors, lubricating agents, phosphate esters, ether carboxylate, ricinoleic acid condensates in water/aqueous in various ranges without expressly teaching each of these in combination.  However the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAMELA H WEISS/Primary Examiner, Art Unit 1759